Exhibit 10.1

 

TEMPORARY WAIVER OF BENEFITS

 

THIS Temporary Waiver of Benefits (“Waiver”) is made and entered into by S.
Jeffrey Johnson, an individual currently residing in Tarrant County, Texas
(“Executive”), and Cano Petroleum, Inc. (the “Company”) effective as of the
28th day of October, 2008 (the “Waiver Effective Date”).

 

WHEREAS, Executive and the “Company” entered into that certain Employment
Agreement dated as of January 1, 2006 and as amended by First Amendment to
Employment Agreement dated May 31, 2008 (collectively, the “Agreement”);

 

WHEREAS, Section 4(c) and (d) of the Agreement provides for additional
compensation to Executive as follows:

 

(c)           Additional Compensation:  In addition to the base salary described
in paragraph 4(a) above, Executive shall receive a vehicle allowance of not less
than $850 per month.

 

(d)           Raises:  Executive shall receive increases in the base salary of
at least 7% per year, which increased base salary shall become the base salary
for purposes of this Agreement;

 

NOW THERFORE, for and in consideration of Executive’s employment with the
Company, the benefits provided hereunder and the Employment Agreement and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confessed, Executive and the Company agree to the following
changes to Section 4(c) and (d) of the Employment Agreement, beginning on the
Waiver Effective Date and ending on June 30, 2009:

 

1.             Executive and the Company agree that Executive will waive and
forego the applicable raise that he is otherwise entitled to receive pursuant to
Section 4(d); and

 

2.             Executive and the Company agree that Executive will waive and
forego the vehicle allowance that he is otherwise entitled to receive pursuant
to Section 4(c).

 

 

Dated as of the effective date first written above.

 

 

EXECUTIVE

 

 

 

/s/ S. Jeffrey Johnson

 

S. Jeffrey Johnson

 

 

 

CANO PETROLEUM, INC.

 

 

 

/s/ Benjamin Daitch

 

Benjamin Daitch, Sr. Vice President & CFO

 

--------------------------------------------------------------------------------